Citation Nr: 1601357	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to September 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board requested a medical opinion from a specialist under the employ of the Veteran's Health Administration (VHA) in September 2015.  A VHA opinion has since been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is entitled to the presumption of soundness with regard to any left ankle disorder, as no chronic left ankle disorder was noted on his enlistment physical. 

2.  The evidence does not clearly and unmistakably show that the Veteran's left ankle disorder was not aggravated during service.

3.  The Veteran's left ankle disorder was present during service and has continued ever since.


CONCLUSION OF LAW

A left ankle disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran has claimed entitlement to service connection for a left ankle disorder.  He contends that this disorder preexisted his period of active duty and was aggravated over the course of his military career.

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the question of in-service disease or injury, the Board notes that a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  VA must prove both prongs to rebut the presumption of soundness

Clear and unmistakable evidence is a more highly formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The first step is determining whether the evidence shows that the Veteran's a left ankle disorder clearly and unmistakably existed prior to his entry into service.

Per service treatment records, a left ankle disorder clearly and unmistakably pre-existed the Veteran's entry into military service.  His enlistment examination in November 1954 was normal.  However, the Veteran noted a history of foot trouble on his Report of Medical History on entrance, and a history of an "old injury to ankle 10 years ago" was recorded the following month.  The Veteran reported several times with left ankle pain during his stint in the military, from December 1954 until separation in 1958 (when a medical board recommend that he be discharged due to his ankle condition that had existed prior to service).  

In July 1958 it was noted that the Veteran had sustained a severe laceration and fracture of the left ankle as a child over the area of the left medial malleolus, severed tendons and ligaments, and sustained bony damage as well.  Since that time, the Veteran reported during service that he was bothered by the ankle on several occasions, especially during weather changes.  The Veteran also indicated that he informed the entrance examiner of his pre-existing ankle condition, but was told that such an injury would not handicap him in his duties.  At the time of separation, extra cartilage was noted in the area, as well as pes planus and second degree pronation of the left ankle.  He was found generally unfit for military service and medically discharged.
	
The record is silent for post-service treatment for a left ankle disorder for many years.  At the time of a May 2010 VA examination, the Veteran was diagnosed with traumatic arthritis of the left ankle.  The examiner opined that the evidence of record indicated the presence of a left ankle disorder, to include several incidents of in-service treatment, but failed to demonstrate permanent aggravation beyond the natural progression.  However, in light of the regulations cited above, the Board found in September 2015 that the record lacked a sufficiently-probative medical opinion with regard to aggravation of the Veteran's left ankle disorder, to include whether this preexisting condition was clearly and unmistakably not aggravated by service.  Clear and unmistakable evidence is a more highly-formidable evidentiary burden than the preponderance of the evidence standard.

Therefore, the Board requested a VHA opinion in September 2015.  A specialist concluded that the Veteran's left ankle disorder clearly and unmistakably was a pre-existing condition.  As such, the first prong has been met to rebut the presumption of soundness.

However, VA must also prove the second prong by clear and unmistakable evidence.  The second step, showing by clear and unmistakable evidence that the disease or injury was not aggravated by service, requires showing either that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

To this point, the specialist was unable to find that the Veteran's left ankle disorder was clearly and unmistakably not aggravated by service.  It was noted that there was sufficient documentation within the service treatment records to show that the ankle pre-existed entry, but insufficient documentation as to whether such was worsened at the end of service (or in the immediate period thereafter).  The documentation, per the examiner, is unclear as to the timing of the progression, and it is therefore conceivable, given the available records on hand, that the Veteran's claimed disorder was aggravated during his military career. 

As such, the Board does not believe that it can be said that the evidence clearly and unmistakably shows that the condition was not aggravated during service.  Therefore, the presumption of soundness has not been rebutted.  

However, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (the presumption of soundness does not "relieve the Veteran of the burden of showing that [he] suffered from a disease or injury while in service"); Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.").  

In this case, evidence of record clearly demonstrates repeated treatment for a left ankle condition during service, and in fact it was this condition which led to the Veteran's medical separation therefrom.  The Veteran has also reported that the symptoms of a left ankle disorder have continued since service, and the evidence of record supports such an assertion, as medical reports (as well as the Veteran's claims for service connection for a left ankle disorder) have persisted over the course of this appeal.  As such, because the presumption of soundness has not been rebutted during service, it is assumed for VA purposes that a left ankle disorder became symptomatic in service and has continued since.

Given this determination, the criteria for service connection have been met, and the Veteran's claim for service connection is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  


ORDER

Service connection for a left ankle disorder is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


